IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 15, 2013

          STATE OF TENNESSEE v. RONNIE PETER WILSON, III

                 Appeal from the Circuit Court for Jefferson County
                        No. 10724    O. Duane Slone, Judge


              No. E2013-00576-CCA-R3-CD - Filed December 30, 2013


The Defendant, Ronnie Peter Wilson, III, was convicted by a jury of aggravated robbery, a
Class B felony, and conspiracy to commit aggravated robbery, a Class C felony. See Tenn.
Code Ann. §§ 39-12-103, -12-107, -13-402. The trial court sentenced the Defendant to an
effective twenty-year sentence to be served at one hundred percent. On appeal, the
Defendant contends that the evidence was insufficient to sustain his convictions. Following
our review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which C AMILLE R.
M CM ULLEN and J EFFREY S. B IVINS, JJ., joined.

J. Derreck Whitson, Newport, Tennessee, for the appellant, Ronnie Peter Wilson, III.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Senior Counsel; James
B. Dunn; District Attorney General; and Jeremy D. Ball, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                    OPINION
                              FACTUAL BACKGROUND

        At approximately 2:30 p.m. on March 13, 2010, Jeanette Wilson was in the bedroom
of her home speaking to her grandson, Christopher Wilson, and co-defendant Curtis Simerly
when two African-American men ran into the house through the front door. The men were
wearing bandanas around their faces and one of the men shouted, “Prescription task force,
get on the ground.” Both Ms. Wilson and her grandson testified at trial that the men were
armed with knives. One of the men demanded that Ms. Wilson give them “all [her] drugs
and . . . money” and put a knife to Ms. Wilson’s throat. The other man put a knife to her
grandson’s throat. Ms. Wilson told the men that she did not have any drugs or money.

        Ms. Wilson’s grandson “got loose” and was able to chase the men out of the house
with a baseball bat. As the men were leaving, one of them took Ms. Wilson’s purse. Once
outside, Ms. Wilson’s grandson struck one of the men with a bat and attempted to bust out
the windshield of their car. The man Ms. Wilson’s grandson struck then took the bat and hit
Ms. Wilson’s grandson across his back with it. The men then fled in “a little silver Kia.”
Ms. Wilson later identified the Defendant as one of the robbers in a photographic lineup. At
trial, both Ms. Wilson and her grandson testified that the Defendant was the man who put a
knife to Ms. Wilson’s throat, took her purse, and hit her grandson with a bat.

        The police officers who responded to Ms. Wilson’s 911 call did not find any glass or
a baseball bat in Ms. Wilson’s driveway. However, a gold capped tooth was found in the
driveway. Ms. Wilson’s purse along with a bandana and a shirt were found near the road a
short distance from Ms. Wilson’s home. Ms. Wilson testified that her wallet and some
prescription medication was missing from the purse when it was found. Ms. Wilson also
testified that she had $200 “that got missing” around the time of the robbery, but she was
unsure if the men had taken it. Ms. Wilson admitted at trial that she had a conviction for
passing a worthless check. However, both Ms. Wilson and her grandson denied that she sold
drugs.

        Emily Fugate testified that on March 13, 2010, she was driving to an appointment
when she saw “a light-colored” car with “a young black man . . . hanging out the window.”
Ms. Fugate saw the man throw something from the car. After her appointment, Ms. Fugate
went back to the area and called a friend that worked for the police department. After
searching the area, the police officer found a small knife with a black handle. Ms. Fugate
initially testified that she believed she saw the man throw the knife sometime between 9:30
and 10:00 a.m. However, Ms. Fugate later admitted that she was unsure of exactly when she
saw the knife thrown from the car and agreed that if the police report stated it was around
2:30 p.m. that would be correct.

        Preston Proffitt testified that he pled guilty to robbery and conspiracy to commit
aggravated robbery for his involvement in the robbery of Ms. Wilson. According to Mr.
Proffitt, Mr. Simerly asked him if he wanted to help him commit a robbery. Mr. Proffitt
agreed and called the Defendant to ask for his help. All three men met to plan the robbery
in a parking lot. Mr. Proffitt and the Defendant followed Mr. Simerly to Ms. Wilson’s house.
Mr. Simerly went into the house “to buy a pill” and called Mr. Proffitt to let him know that
it was safe for him and the Defendant to enter. Mr. Proffitt denied that either he or the
Defendant used a knife during the robbery. Mr. Proffitt testified that the Defendant took Ms.

                                             -2-
Wilson’s purse and later threw it out of the car. Mr. Proffitt also testified that the Defendant
had $200 after the robbery but would only give Mr. Proffitt $20 because he needed to fix his
windshield.

       Mr. Simerly testified that he pled guilty to aggravated robbery and conspiracy to
commit aggravated robbery for his involvement in this case. Mr. Simerly testified that Mr.
Proffitt called him to ask if he could “get him some pills.” According to Mr. Simerly, he
agreed to buy pills for Mr. Proffitt and met him at a parking lot. Mr. Simerly testified that
when he met Mr. Proffitt, the Defendant was with him. Mr. Simerly then went to Ms.
Wilson’s house. According to Mr. Simerly, while he was purchasing pills from Ms. Wilson,
the Defendant and Mr. Proffitt came running into the house, and he and the Defendant began
fighting. Mr. Simerly testified that he did not remember seeing a knife. However, Mr.
Simerly admitted that he gave an earlier statement to the police in which he said the
Defendant put a knife to Ms. Wilson’s throat. Mr. Simerly also testified that he had
frequently bought pills from Ms. Wilson and her grandson in the past.

       Jamie Smith testified that she pled guilty to facilitation of aggravated robbery for her
participation in this case. Ms. Smith admitted that she drove Mr. Simerly to meet Mr. Proffitt
and the Defendant, and then she drove Mr. Simerly to Ms. Wilson’s house with Mr. Proffitt
and the Defendant following them. Ms. Smith testified that she stayed in the car as Mr.
Simerly went into the house. Mr. Proffitt and the Defendant parked beside her car. Ms.
Smith testified that she saw the men cover their faces and then go into the house. The men
came running out a few minutes later followed by Ms. Wilson’s grandson and Mr. Simerly.
Ms. Smith testified that she did not see either Mr. Proffitt or the Defendant with a knife as
they entered the house. Ms. Smith also testified that she had driven Mr. Simerly to Ms.
Wilson’s house to buy pills on numerous occasions.

        The Defendant gave a statement to police in which he said that Mr. Simerly had
planned to take Ms. Wilson’s pills because she “had done him wrong and owed him some
money.” The Defendant admitted that he drove Mr. Proffitt to Ms. Wilson’s house but
claimed that only Mr. Simerly and Mr. Proffitt went into the house at first. The Defendant
stated that after a short time, he went into the house and heard screaming. The Defendant
claimed that he yelled at Ms. Wilson to “give them what they want,” and then Mr. Simerly
began fighting him. The Defendant stated that Ms. Wilson’s grandson hit the windshield of
his car with a bat and that he took the bat and hit Ms. Wilson’s grandson with it. The
Defendant claimed that as they were driving away, Mr. Proffitt threw a small, black-handled
knife and Ms. Wilson’s purse out of the car window. The Defendant admitted that he threw
his shirt out of the window because he knew the police would be looking for him. The
Defendant also told the police that a gold capped tooth had been knocked out of his mouth
in Ms. Wilson’s driveway.

                                              -3-
       The knife found by Ms. Fugate was never tested for finger prints. Defense counsel’s
investigator testified at trial that Mr. Simerly had previously stated to him that the Defendant
never entered Ms. Wilson’s bedroom and that he never saw anyone with a knife that day.
The investigator also testified that Ms. Wilson’s grandson admitted to him that Ms. Wilson
used to sell drugs. After hearing the foregoing evidence, the jury convicted the Defendant
of aggravated robbery and conspiracy to commit aggravated robbery.

                                         ANALYSIS

       The Defendant contends that the evidence was insufficient to sustain his convictions.
The Defendant’s sole argument on appeal is that the State failed to prove a deadly weapon
was used during the robbery because Ms. Fugate testified that she saw the knife being thrown
from a car sometime between 9:30 and 10:00 a.m. on the morning of March 13, 2010. The
State responds that the evidence was sufficient to sustain the Defendant’s convictions.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor of
the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely upon
conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d 125, 129
(Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s proof be
uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Put
another way, the State is not burdened with “an affirmative duty to rule out every hypothesis
except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 326.

       Aggravated robbery is defined as “the intentional or knowing theft of property from
the person of another by violence or putting the person in fear” when accomplished with a
deadly weapon. Tenn. Code Ann. §§ 39-13-401, -402. Theft of property occurs when a
person, “with intent to deprive the owner of property, . . . knowingly obtains or exercises

                                              -4-
control over the property without the owner’s effective consent.” Tenn. Code Ann. § 39-14-
103(a). A conspiracy is committed when two or more people, “each having the culpable
mental state required for the offense that is the object of the conspiracy, and each acting for
the purpose of promoting or facilitating commission of an offense, agree that one (1) or more
of them will engage in conduct that constitutes the offense.” Tenn. Code Ann. § 39-12-
103(a).

        Here, the evidence was more than sufficient to sustain the Defendant’s convictions.
With respect to the Defendant’s argument that Ms. Fugate’s testimony that she saw the knife
thrown from a car in the morning was inconsistent with the time of the offense, we note that
Ms. Fugate’s testimony was not the only direct evidence that a knife was used in the offense.
Both Ms. Wilson and her grandson testified that the Defendant put a knife to Ms. Wilson’s
throat. Mr. Simerly also gave a prior statement to the police that the Defendant had put a
knife to Ms. Wilson’s throat. Furthermore, the Defendant stated to the police that Mr.
Proffitt threw a knife out of the car as they were fleeing Ms. Wilson’s home. While the
Defendant’s co-defendants testified that no knife was used in the robbery, the determination
of which witnesses were more credible was for the jury to make and not this court. Here, the
jury chose to accredit the testimony of Ms. Wilson and her grandson over that of the co-
defendants, and we cannot revisit that decision on appeal.

        Additionally, Ms. Fugate testified initially that she believed she saw the knife thrown
from the car in the morning. However, she later admitted that she could not remember the
exact time and that if the police report stated that it occurred around 2:30 p.m. that would be
more accurate. Upon conviction, we presume that the jury has resolved all conflicts in the
testimony in favor of the State. Here, Ms. Fugate ultimately admitted that she was not sure
what time it was when she saw the knife thrown from the car, the Defendant gave a statement
to the police in which he admitted that a knife was thrown from the car, and the victims
identified the Defendant as one of the perpetrators and testified that he had a knife.
Accordingly, we conclude that this issue is without merit.

                                       CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.




                                                    _______________________________

                                                    D. KELLY THOMAS, JR., JUDGE

                                              -5-